Citation Nr: 1613960	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  13-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran seeks entitlement to an increased initial rating for his anxiety disorder and service connection for PTSD.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).
Relevant to the increased rating claim, the Board notes that the most recent VA examination that specifically addressed his anxiety disorder was in September 2012, almost four years ago.  The Board also observes that in February 2014, the Veteran underwent an examination that addressed PTSD.  During the February 2016 hearing, the Veteran testified that his anxiety disorder had increased in severity.  Indeed, he endorsed an increase in nightmares, sleep impairment, suicidal thoughts, as well as increased anger and anxiety.

Given that the Veteran has reported that his disorder has increased in severity, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his anxiety disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

With regards to the Veteran's PTSD claim, there is conflicting medical evidence as to whether or not the Veteran has a definitive PTSD diagnosis.  On the most recent February 2014 VA examination report, the examiner notes that the Veteran does not meet the diagnostic criteria in order for him to provide the Veteran with a PTSD diagnosis.  Further an August 2015 letter (submitted with a waiver of initial AOJ consideration) from the Veteran's treating provider J.W.B., from the Vet Center indicates that the Veteran does have PTSD and he has been consistently treated since November 2014.  As such, the Board finds that the requested examination should also address and reconcile whether or not the Veteran has a definitive PTSD diagnosis.

Finally, during the February 2016 hearing, the Veteran testified that he is seen frequently at the Vet Center for PTSD.  Upon review of the claims file, it does not appear as if all of the Veteran's pertinent treatment records have been associated with the claims file.  Indeed, during the hearing the Veteran testified that he was scheduled to be seen later during the week.  Consequently, all pertinent records should be obtained.
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his anxiety disorder and PTSD.  After obtaining any necessary authorization from the Veteran, all identified records, to include those from any VA facilities dated from December 2014 to the present, should be obtained for consideration in his appeal.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided by 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a psychologist or psychiatrist to determine the current severity of his anxiety disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9413.  The pertinent rating criteria must be provided to the examiner.

The examiner is also asked to address the following:

a)  Does the Veteran currently have PTSD under DSM-IV or DSM-V? 

b)  If a diagnosis of PTSD is made, was that PTSD manifested due to his conceded in-service stressors? 

If the VA examiner finds that the Veteran has PTSD symptoms, but does not meet the criteria for a PTSD diagnosis under DSM-IV or V, how did the examiner reach that conclusion?  Please provide a thorough and clear explanation of how that conclusion was made.

The examiner should also address the medical evidence of record that documents the Veteran is currently being treated for PTSD.

3.  After all of the above actions have been completed, readjudicate the claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 
 
4.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.




The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




